Citation Nr: 0830905	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  04-20 259A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than March 26, 2002, 
for the grant of service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The veteran served on active duty from February 1954 to 
February 1956.  He died in December 1998.  The immediate 
cause of death was metastatic adenocarcinoma of the lungs.  

In July 2000, the RO denied service connection for the cause 
of the veteran's death, eligibility to Dependents' 
Educational assistance (DEA), and accrued benefits.  
Subsequently, a December 2002 decision granted service 
connection for cause of death and DEA benefits effective from 
March 26, 2002, the effective date for the change in the 
regulation which added his fatal lung cancer to the list of 
diseases which would be presumed to have been incurred during 
the service of a radiation exposed veteran.  

In May 2006, a hearing was held before a Veterans Law Judge.  
The hearing transcript is in the record.  The judge who held 
the hearing has since left the Board and the appellant has 
been notified of her right to have another hearing before a 
currently sitting Veterans Law Judge.  She responded, 
declining to have another hearing.  In October 2006, the 
Board denied the claim for accrued benefits and remanded the 
claim for an earlier effective date for death benefits.  


FINDINGS OF FACT

1.  The veteran died in December 1998 of metastatic 
adenocarcinoma of the lungs.  

2.  Metastatic adenocarcinoma of the lungs was not manifested 
during the veteran's active service or for more than 40 years 
thereafter.  

3.  There is no competent medical evidence connecting any 
disease or injury in service to the fatal metastatic 
adenocarcinoma of the lungs.  

4.  During his active service, the veteran participated in a 
test involving the atmospheric detonation of a nuclear 
device.  


CONCLUSION OF LAW

The criteria for an effective date earlier than March 26, 
2002 for service connection for the cause of the veteran's 
death have not been met. 38 U.S.C.A. §§ 1310, 5107(b), 
5110(g) (West 2002); 38 C.F.R. §§ 3.102, 3.114, 3.311, 3.307, 
3.309, 3.312, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notification to a claimant regarding 
establishing entitlement to benefits, and a duty to assist 
with the development of evidence. Initially, the Board finds 
that the content requirements of a duty to assist notice have 
been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  

A letter from the RO, dated in August 2001, provided the 
appellant with an explanation of the type of evidence 
necessary to substantiate her claim, as well as an 
explanation of what evidence was to be provided by her and 
what evidence the VA would attempt to obtain on her behalf.  
The initial duty-to-assist letter was provided before the 
adjudication of the claim.  

The Board notes that the August 2001 letter did not provide 
information regarding potential ratings and effective dates.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Nevertheless, the appellant was not prejudiced.  She had 
actual knowledge of her right to appeal for an earlier 
effective date and did so.  She particularly displayed her 
knowledge of the provisions of 38 C.F.R. 3.311, as a basis 
for an earlier effective date, in her July 2003 notice of 
disagreement and at her Board hearing in May 2006.  Thus, VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  Therefore, the 
Board may decide the appeal without a remand for further 
notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  The appellant has had a hearing.  The development 
required by 38 C.F.R. 3.311 has been accomplished with 
opinions as to the veteran's exposure and a medical opinion 
analyzing that information.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  



Earlier Effective Date for Grant of Service Connection for 
the Cause of Death

In general, except as otherwise provided by law, the 
effective date of an award based on an original claim shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a) (West 2002).  This statutory provision is 
implemented by a regulation which provides that the effective 
date for disability compensation will be the date of receipt 
of the claim or the date the entitlement arose, whichever is 
later.  38 C.F.R. § 3.400 (2007).  

The effective date of an award of service connection is based 
upon a variety of factors, including date of claim, date 
entitlement is shown, and finality of prior decisions.  The 
date of entitlement to an award of service connection will be 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, it will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2007).  

The effective date of compensation, based on a claim reopened 
with new and material evidence after a final disallowance, 
will be the date of VA receipt of the claim to reopen, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(i); 38 C.F.R. § 3.400(q), (r) (2007).  A specific 
claim in the form prescribed by the Secretary is necessary 
for disability benefits to be paid to any individual under 
the laws administered by VA.  38 U.S.C.A. § 5101(a) (2002); 
38 C.F.R. § 3.151 (2007).  A claim is a formal or informal 
communication, in writing, requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2007).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year after 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim. 38 
C.F.R. § 3.155 (2007).  See Norris v. West, 12 Vet. App. 413, 
421 (1999) (distinguishing between an original claim and a 
claim for increased rating, the latter of which may be 
initiated by a medical examination or hospitalization under 
38 C.F.R. § 3.157).

The death certificate shows the veteran died in December 
1998, at age 65.  The immediate cause of death was metastatic 
adenocarcinoma of the lungs.  Other pathologies were 
pathological vertebral fracture of vertebra C2 and 
hypertension.  The veteran died at a private health care 
facility. There was no autopsy.  

The appellant filed an informal claim for dependency and 
indemnity compensation in December 1998, with a formal claim 
being received in January 1999.   For a claim such as this, 
there are three ways to establish service connection.  See 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); Davis 
v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 
Vet. App. 67, 71 (1997).  The Board will discuss each basis 
and the effective date that applies.  

By Presumption Under 38 C.F.R. § 3.309

The way that service connection was established was by a 
presumption under 38 C.F.R. § 3.309.  When the claim was 
originally filed, that section provided a presumption of 
service connection for radiation exposed veterans who 
developed leukemia, multiple myeloma, lymphoma, or cancer of 
the thyroid, breast, pharynx, esophagus, stomach, small 
intestines, pancreas, bile ducts, bladder, liver, salivary 
gland, or urinary tract.  38 C.F.R. § 3.309(d)(2).  There is 
no competent evidence that the veteran had any of these 
disabilities and more importantly, there is no evidence that 
any of these disabilities caused or contributed to cause 
death.  

Effective March 26, 2002, the regulation was amended to 
include cancer of the lung.  Pursuant to this amendment, the 
RO granted service connection for the cause of the veteran's 
death.  The applicable law and regulation provide that when 
there is a liberalizing change in the law or regulation, 
benefits pursuant to the change will be effective no earlier 
than the effective date of the change.  38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114.  In accordance with these 
provisions, the RO assigned the effective date of the change 
in the regulation, March 26, 2002, as the effective date for 
benefits.  

However, an earlier effective date, the first day of the 
month in which the veteran's death occurred, can be assigned 
if service connection for the cause of the veteran's death 
can be established under the laws and regulations that 
existed before the change in Section 3.309.  38 C.F.R. 
§ 3.400(c)(2).  There are two avenues that might provide an 
earlier effective date.  

Under 38 C.F.R. § 3.312

To establish service connection for the cause of the 
veteran's death, without reliance of radiation presumptions, 
the evidence must show that disability incurred in or 
aggravated by active service either caused or contributed 
substantially or materially to the cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related thereto.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death but rather it must be shown that there was 
a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2007).  

Cancer may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  Review of the record does not disclose any competent 
evidence of cancer during the first year after the veteran 
completed his active service.  

In this case, there were no service medical records found and 
they were presumed to have been destroyed in a fire at the 
records center in 1973.  Before his death, the veteran 
provided a statement telling of exposure to radiation during 
testing in service.  He did not report symptoms of lung 
cancer in service or for many years thereafter.  There is no 
competent evidence of lung cancer until 1998, more than 40 
years after the veteran completed his active service.  

Evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Consequently, 
the Board finds that there was no intent to file a claim 
based on direct service connection and that the preponderance 
of evidence was against establishing service connection 
without resort to a presumption under § 3.309.  As there was 
no basis under this provision to grant the benefit, an 
earlier effective date 

Under 38 C.F.R. § 3.311

It has been specifically argued that service connection 
should be established under the provisions of 38 C.F.R. 
§ 3.311.  Since that regulation was in effect before the 
veteran's death, benefits would be effective the first day of 
the month of his death, December 1998.  38 C.F.R. 
§ 3.400(d)(2).  Under 38 C.F.R. § 3.311, "radiogenic 
disease" means a disease that may be induced by ionizing 
radiation and includes lymphomas other than Hodgkin's 
disease.  38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) 
requires that lymphomas other than Hodgkin's disease become 
manifest 5 years or more after exposure.  38 C.F.R. 
§ 3.311(b)(5).  

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2) (2007).  This was done in 
response to the Board's recent remand.  

It was confirmed that the veteran participated in Operation 
TEAPOT at the Nevada test site in 1955.  The Defense Threat 
Reduction Agency (DTRA) determined that doses that the 
veteran could have received were no more than: external gamma 
dose - 16 rem; external neutron dose - 0.5 rem; internal 
committed dose to the lung (alpha) - 1 rem; and internal 
committed dose to the lung (beta + gamma) - 3 rem.  

This information was forwarded to the VA Under Secretary for 
Health, who is responsible for preparation of a dose 
estimate, to the extent feasible, based on available 
methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2007).  In 
January 2008, the VA Chief Public Health and Environmental 
Hazards Officer reported on behalf of the Under Secretary.  
The physician reviewed the DTRA findings.  It was 
acknowledged that the lung was considered to have a moderate 
to high comparative susceptibility to radiation induced 
cancer and the strength of the evidence linking lung cancer 
induction to radiation exposure was felt to be very strong.  

The Interactive Radioepidemiological Program (IREP) of the 
National Institute for Occupational Safety and Health (NIOSH) 
was utilized to estimate the likelihood that exposure to 
ionizing radiation was responsible for the lung cancer, 
considering the veteran to be a former smoker.  The computer 
software calculated a 99th percentile value for the 
probability of causation of 16.84 percent.  In light of those 
figures, it was the physician's opinion that it was unlikely 
that the veteran's lung cancer could be attributed to 
exposure to ionizing radiation in service.  

In a letter dated in January 2008, the VA Director of the 
Compensation and Pension Service reviewed the DTRA report as 
well as the January 2008 report from the VA Chief Public 
Health and Environmental Hazards Officer.  Based on this 
information, it was concluded that there was no reasonable 
possibility that the veteran's lung cancer was the result of 
such exposure, without resorting to the presumptive 
provisions of the law.  This completed the development under 
§ 3.311; and not support the claim for an earlier effective 
date.  

Conclusion

Because the evidence does not support a grant under the 
provisions of 38 C.F.R. §§ 3.311 or 3.312, effective dates 
consistent with those sections cannot be granted.  The only 
basis for the grant of service connection for the fatal 
cancer is found in the presumptive provisions of 38 C.F.R. 
§ 3.309(d)(2).  Since the applicable provisions of that 
section supporting service connection for cancer of the lung 
were effective March 26, 2002, that is the earliest effective 
date that can be assigned for benefits.  38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114.  See also Brown v. Nicholson; 
21 Vet. App. 290 (2007).  


ORDER

An effective date earlier than March 26, 2002, for service 
connection for the cause of the veteran's death is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


